Citation Nr: 0507481	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance under 
chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.  
He died in May 1995.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the cause 
of the veteran's death.  

A hearing was held on February 27, 1998, in San Antonio, 
Texas, before M. Sabulsky, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  

The Board remanded this case for further development in May 
1998 and subsequently rendered a decision in January 2000.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
November 2000, vacated the January 2000 Board decision and 
remanded the matter for readjudication.  

The Board issued another decision in February 2002.  The 
appellant appealed that decision to the Court.  In January 
2003, the Court vacated the Board's February 2002 decision 
and remanded the matter for readjudication consistent with 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In June 2003, the Board received additional evidence 
from the appellant.  

In August 2003, the Board remanded the case for VCAA 
compliance and readjudication.  The requested development has 
been completed.  The appellant has been notified of the 
information and evidence not of record that is necessary to 
substantiate her claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  She has also been asked to 
provide any evidence in her possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet App 112, 120, 121 
(2004); 38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Also, the claim has been readjudicated and a 
supplemental statement of the case has been issued.  Thus, 
the Board finds that its previous remand has been complied 
with fully.  

Notwithstanding the foregoing, as explained below, this 
appeal must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in February 2005, the appellant 
requested a personal hearing to be held at the RO.  Since the 
previous hearing led to a decision which was vacated, she is 
entitled to another hearing.  Given the expressed intent of 
the appellant, the Board concludes that this case must be 
returned to the RO to arrange such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.700 (2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should determine what kind of 
personal hearing the appellant wants.  
The requested hearing should then be 
scheduled.  

After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




